Griffin, J.
This case is before us on remand by the Supreme Court for consideration as on leave granted the circuit court’s dismissal of plaintiff’s complaint brought under the Freedom of Information Act (foia), MCL 15.231 et seq.; MSA 4.1801(1) et seq. 450 Mich 969 (1996). We affirm.
Between 1989 and 1993, plaintiff, a prisoner proceeding in propria persona, sent to defendant several FOIA requests seeking documents, including trial transcripts, relating to plaintiff’s criminal trial. Defendant denied plaintiff’s FOIA requests for a variety of reasons, which included that plaintiff should obtain the trial transcripts and court records through his court-appointed appellate counsel, who had already received the records. Following defendant’s refusal to *3comply with the foia requests, plaintiff brought this action seeking to compel production of the requested records plus $500 in statutory damages.
Defendant moved for summary disposition pursuant to MCR 2.116(C)(10). The trial court granted defendant’s motion on the basis that the FOIA had been amended by 1994 PA 131 to preclude prison inmates from making FOIA requests.
On appeal, plaintiff contends that the trial court erred in granting summary disposition in favor of defendant. We disagree. In Jones v Wayne Co Prosecutor, 165 Mich App 62, 65; 418 NW2d 667 (1987), this Court held that the foia does not apply to a prisoner’s request for records of his own criminal trial. Recently, in Central Michigan Univ Supervisory-Technical Ass’n, MEA/NEA v Central Michigan Univ Bd of Trustees, 223 Mich App 727, 729; 567 NW2d 696 (1997), this Court, in a footnote, purported to overrule Jones to the extent that the holdings of the two cases conflicted. However, the issue in Central Michigan was whether the plaintiff lost its general foia rights by filing a civil lawsuit. The case did not involve a convicted criminal’s attempt to gain records of his own criminal trial. Therefore, Central Michigan did not address the present issue and could not overrule the holding in Jones establishing that MCR 6.101(L), now MCR 6.433(A), “govem[s] exclusively when, as in the present case, a person seeks records related to his or her criminal conviction.” Jones, supra at 65.
Furthermore, the footnote in Central Michigan is dicta. We believe that had the Central Michigan panel intended to overrule Jones with regard to this issue, it would have done so in the text of the opinion rather *4than in a footnote. Guerra v Garratt, 222 Mich App 285, 292; 564 NW2d 121 (1997).
Consequently, in accordance with Jones, we hold that summary disposition in defendant’s favor was the correct result. See Porter v Royal Oak, 214 Mich App 478, 488; 542 NW2d 905 (1995); People v Lucas, 188 Mich App 554, 577; 470 NW2d 460 (1991); State Mut Ins Co v Russell, 185 Mich App 521, 528; 462 NW2d 785 (1990). In view of our disposition, we need not decide the other issues raised on appeal.
Affirmed
Saad, J., concurred.